DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on July 27, 2020.
Claims 1-9 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 9 are rejected under 35 U.S.C. 102(1) as being anticipated by Shimoyama et al. (U.S. Pub. No 2011/0211859 A1, hereinafter as “Shimoyama”).
With regard to claim 1, the claim is drawn to an image forming apparatus (see Shimoyama, i.e. in Fig. 1, disclose the image forming apparatus 100) comprising: 
a duct (see Shimoyama, i.e. in para. 13, discloses that “[0013] a duct which is provided in a position facing the fixing member with respect to a width direction perpendicular to a circumferential direction of the fixing member and which has an inlet for taking in fine particles generated from the fixing member;”; also in Fig. 10B, disclose the auxiliary duct 408); 
a filter provided inside the duct (see Shimoyama, i.e. in para. 15, discloses that “[0015] a first filter member which is provided upstream or downstream from the exhaust fan inside the duct and which can trap the fine particles which flow through the duct getting on the air flow…”; also in Fig. 10B, disclose the first filter member 426;); 
a first fan provided on an upstream side of the filter in an exhaust direction (also in Shimoyama, i.e. in para. 15, disclose the exhaust fan inside the duct; also in Fig. 10B, disclose the outside air induction fan 431); and 
a second fan provided on a downstream side of the filter in the exhaust direction (see Shimoyama, i.e. in Fig. 10B, disclose the exhaust fan 430) on a downstream side of the filter member 426, wherein 
	a first mode operation containing a first operation in which the first fan sends air to the filter and a second operation in which the second fan sends air to the filter after the first operation is performed at least once (see Shimoyama, i.e. Fig. 10B, in para. 91 and etc., disclose that “[0091] …  the state shown in FIG. 9A, i.e., in the state where the outside air introduction port 406 is closed with the outside air introduction valve 407, only an air flow (shown with an arrow A1 in this drawing as well as in the following FIG. 10A and FIG. 11A) A1 generated with the exhaust fan 430 passes through the first filter member 426. This state is defined as a closed state…”, and in para. 103, further discloses that “In the state shown in FIG. 10B, i.e., in the state where the outside air introduction fan 431 rotates, an outside air flow A2 passes the auxiliary duct 408 and joins the air flow A1” [or as “first mode operation”]”), and 
	then a second mode in which the first fan sends air in the exhaust direction is performed (see Shimoyama, i.e. in Fig. 10B, in para. 91, discloses that “… On the other hand, in the state shown in FIG. 9B, the outside air introduction valve 407 is in a position parallel to and in the vicinity of a sidewall of the auxiliary duct 408. As a consequence, an outside air flow A2 that is the air outside the main body casing 101 or the air in a part distant from the fixing device 130 in the main body casing 101 is sucked with the exhaust fan 430 and goes through the auxiliary duct 408 before joining an air flow A1 (shown with an arrow A2 in the drawing as well as in the following FIG. 10B and FIG. 11B). This state is defined as a first state [or as “second mode”]. The outside air introduction valve 407 is provided so as to be able to switch between the opened state and the closed state with an unshown outside air introduction valve switching mechanism. The outside air introduction valve 407 is also controlled by the control section 200”; and further in para. 103, further discloses that “In the state shown in FIG. 10B, i.e., in the state where the outside air introduction fan 431 rotates, an outside air flow A2 passes the auxiliary duct 408 and joins the air flow A1” [or “in which the first fan sends air in the exhaust direction is performed”]).

    PNG
    media_image1.png
    217
    224
    media_image1.png
    Greyscale
With regard to claim 2, the claim is drawn to the image forming apparatus according to claim 1, wherein a collection space is formed between the first fan and the filter and between the filter and the second fan (see Shimoyama, i.e. in Fig. 10B, reproduced herein with markings of color sections for purpose of discussion, the section highlighted in red as “collection space” between the first fan 431 and the filter 426; and the area highlighted in yellow as “collection space” between the filter 426 and second fan 430).
With regard to claim 4, the claim is drawn to the image forming apparatus according to claim 1, wherein the second fan does not send air in the first mode, and the first fan does not send air in the second mode (see Shimoyama, i.e. in Fig. 10B, the first fan 431 take the outside air in A2 direction [or as “the second fan does not send air in the first mode”], and in second mode, the second fan 430 suck the air A1 direction [or “the first fan does not send air in the second mode”]).
With regard to claim 9, the claim is drawn to the image forming apparatus according to claim 1, comprising: a fixing device which fixes a toner image transferred on a sheet to the sheet (see Shimoyama, i.e. in para. 10-11, disclose that “[0010] An image forming apparatus in one aspect of the invention comprises: [0011] a fixing member having a cylindrical or annular shape for fixing an image onto a sheet which is in pressure contact with an outer surface thereof;”); and 
a casing in which the fixing device is stored, wherein the duct is formed along the exhaust direction from the fixing device to an outside the casing (see Shimoyama, i.e. in para. 43, discloses that “[0043] A fixing device 130 is provided on the upper right part inside the main body casing 101 as a fixing section for fixing toner onto paper sheets”; and further in in para. 13, disclose that “[0013] a duct which is provided in a position facing the fixing member with respect to a width direction perpendicular to a circumferential direction of the fixing member and which has an inlet for taking in fine particles generated from the fixing member”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama as applied to claim 1 above, and further in view of Inui et al. (U.S. Pub. No. 2014/0294429 A1, hereinafter as Inui).
With regard to claim 5, the claim is drawn to the image forming apparatus according to claim 1, wherein in the first mode operation, a time where the first operation is performed and a time where the second operation is performed are the same.
The teachings of Shimoyama do not explicitly disclose the teachings relates to “wherein in the first mode operation, a time where the first operation is performed and a time where the second operation is performed are the same”. 
However, Inui discloses an analogous invention relates to a toner collecting device according to one mode of the present disclosure includes a housing, an inlet, a fan, a guide duct portion, a first filter, and an oscillation section (see Inui, i.e.  para. 5 and etc.). More specifically, Simultaneously, in the image formation time, the drive controller 96 causes the first and second fans 83 and 84 of the toner collecting unit 8 to rotate. [or as “a time where the first operation is performed and a time where the second operation is performed are the same”] It is noted that the drive controller 96 outputs a rotation start signal and a rotation stop signal for the first and second fans 83 and 84 to control each rotation of the first and second fans 83 and 84. In the image forming operation of the image forming section 30, the development rollers 101 (101Y-101Bk in FIG. 4) of the developing devices 324 and the screws (not shown) are rotated...”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoyama to include the limitation(s) discussed and also taught by Inui, with regard to “a time where the first operation is performed and a time where the second operation is performed are the same”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing and/or image forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoyama by the teachings of Inui, and to incorporate the limitation(s) discussed and also taught by Inui, thereby “…falling toner can be prevented from adhering again to the first filter 811 in oscillation of the first filter 811 under control by the oscillation motor 812” (see Inui, i.e. in para. 87, and etc.).

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 2005/0207951 A1 hereinafter as Lee).
With regard to claim 8, the claim is drawn to the image forming apparatus according to claim 1, comprising an image forming part operated by a user and a human detection sensor disposed near the image forming part, wherein the first mode operation is started during an image forming operation in the image forming part, and the second mode operation is started when the human detection sensor no longer detects the user after a completion of the image forming operation.
The teachings of Shimoyama do not explicitly disclose the teachings relating to “a human detection sensor”. 
However, Lee discloses analogous invention relates to an apparatus for efficiently deodorizing or sterilizing a target space, which is contaminated with virus, bacteria, fungi and the like over a reference value, by using ozone without adversely affecting a human body (see Lee, i.e. abstract and etc.).  More specifically, in Lee, i.e. in Fig. 1, and para. 22, disclose the human body sensor 50, and “human body sensor 50 for determining the presence of a person in the target space and the activity of human body”.  Further, in Lee, i.e. para. 30, specifically discloses that “[0033] Next, the sterilization mode will be discussed. When a user presses a sterilization mode operating button (not shown) connected to PCB 60 of the operating unit, a sound signal for informing the user of the operation in the sterilization mode is output as a warning signal for causing the user to escape from the target space. After a predetermined standby time passes, the human body sensor (IR sensor) operates and detects whether a human body exists in the target space. If any human body is not detected, the sterilization mode is activated….” [or as “the second mode operation is started when the human detection sensor no longer detects the user after a completion of the image forming operation”]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoyama to include the limitation(s) discussed and also taught by Lee, with regard to teachings relating to human detection sensor as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing and/or image forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoyama by the teachings of Inui, and to incorporate the limitation(s) discussed and also taught by Lee, thereby “…to provide an air sterilizer using ozone, etc.).

Allowable Subject Matter
With regard to Claims 3 and 6-7, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Shimoyama, Inui and Lee, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the first operation contains an operation in which the second fan sends air to the filter at wind force lower than the first fan, and the second operation contains an operation in which the first fan sends air to the filter at wind force lower than the second fan”.  These additional 
With regard to claim 6, the closest prior arts of record, Shimoyama, Inui and Lee, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the first mode operation is started during an image forming operation and 
the second mode operation is started after a predetermined time elapses after a completion of the image forming operation”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claim 7, the claim is depending directly or indirectly from Claim 6, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claim 3 and 6-7 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyazaki (U.S. Pat/Pub No. 2019/0011879A1) disclose an invention relates to  an image forming apparatus forming a toner image on recording paper, and more specifically to a technology for preventing leakage of particles of, such as a toner, to an outside.
Mizuno et al..
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675